                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARK ANTHONY ROBINSON,                            Civil No. 3:13-CV-01603

             Plaintiff,

             v.
                                                 (JUDGE MARIANI)
RICHARD SOUTHERS, et al.,                        (Magistrate Judge Carlson)

             Defendants.

                                         ORDER

      AND NOW, THIS       .J. N h DAY OF JUNE 2021, upon consideration of United
States Magistrate Judge Martin C. Carlson's Report and Recommendation (''R&R) (Doc.

191), Plaintiffs objections to the R&R (Doc. 194), Defendants' Motion for Summary

Judgment (Doc. 176), and all relevant documents, for the reasons stated in the R&R (Doc.

191) and the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. Plaintiffs objections to the R&R (Doc. 194) are OVERRULED;

   2. The R&R (Doc. 191) is ADOPTED AS MODIFIED;

   3. Defendant's Motion for Summary Judgment (Doc. 176) is GRANTED;

   4. The Clerk of Court is directed to CLOSE THIS CASE.




                                         Robert D. Mariani
                                         United States District Judge
